Citation Nr: 0835200	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Florida that denied the benefit sought on appeal.  
		
In July 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran's tinnitus has been etiologically related to 
service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for tinnitus; a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element for service connection is met.  At 
the May 2008 VA examination, the veteran reported having 
tinnitus since service.  See e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 5 (Fed. Cir. July 3, 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  In addition, a February 2003 
private medical report of Bethany L. Walden, M.S., CCC-A, 
documents a current diagnosis of tinnitus.
		
The preponderance of the evidence also supports that the 
veteran's tinnitus was incurred in and is related to service, 
despite the fact that his service medical records do not 
contain a diagnosis of or reference to tinnitus.  The veteran 
contends he was exposed to excessive noise from gunfire, 
explosions, and aircraft noise during his duty as a shooter 
in World War II.  He states he had no ear protection while on 
active duty.  In an April 2004 rating decision, in-service 
noise exposure was conceded and service connection was 
granted for bilateral hearing loss.  The Board finds it would 
be both prejudicial and illogical to deny in-service noise 
exposure for tinnitus when it has been conceded for hearing 
loss.  As for a nexus, in her February 2003 report, Bethany 
L. Walden found, "[b]ased on his audiometric findings and 
reported history of noise exposure, it is possible that this 
is a causative factor in his hearing loss and tinnitus."  
There is no evidence to the contrary of this opinion in the 
claims file.  The May 2008 VA examiner essentially provided a 
non-opinion, stating she could not resolve the issue without 
resorting to speculation due to the fact that the veteran was 
not answering her questions directly.  The Board does not 
view this as negative evidence, as the file does reflect the 
veteran is nearly 86 years old and recently suffered a 
massive stroke.  The veteran also underwent VA examinations 
in March 2004 and June 2003 but no nexus opinion, positive or 
negative, is included in the reports.  

Based on all of this, the preponderance of the evidence 
supports that the veteran's current tinnitus was incurred in 
service and is related to service.  Accordingly, the claim is 
granted. 
	

ORDER

Service connection for tinnitus is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


